Citation Nr: 0618024	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-37 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extension of the delimiting date for 
Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel








INTRODUCTION

The veteran served on active duty from April 1962 to July 
1966, and from January 1991 to July 1991.  He had other 
unverified periods of inactive duty for training (INACDUTRA).  
The veteran died in June 1995.  The appellant claims DEA 
benefits based upon his status as a child of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the appeal of a July 2002 decision of the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  The RO determined that the appellant 
was not entitled to an extension of the delimiting date for 
the receipt of Chapter 35 DEA benefits beyond the date of his 
26th birthday, December [redacted], 2003.  


FINDINGS OF FACT

1.  The appellant was born on December [redacted], 1977.  He had his 
18th birthday in December 1995, and his 26th birthday in 
December 2003.  

2.  The veteran died in June 1995, prior to the appellant's 
18th birthday.

3.  On June 18, 2001, the appellant was awarded Dependents' 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code, based upon the establishment of 
service connection for the cause of the veteran's death, 
effective from November 1, 2000.  


CONCLUSION OF LAW

The criteria for an extension beyond the appellant's 18th 
birthday of the delimiting date for DEA benefits pursuant to 
Chapter 35, Title 38, United States Code, have not been met 
as a matter of law.  38 U.S.C.A. §§ 3500, 3501(a)(1), 3512 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021, 21.3040, 21.3041 
(2005); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

There were changes in the law prior to the initiation of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence exists, or 
was brought to the attention of the RO or the Board, but not 
requested.  The appellant was afforded the opportunity to 
submit arguments in support of the claim, and in fact did so.

The arguments advanced in this case are more properly styled 
as purely legal questions, which the VCAA does not affect.  
See for example Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Thus, the Board finds that the relevant evidence 
available for an equitable resolution of the appellant's 
claim has been identified and obtained.

The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim.  The appellant 
has not indicated the likely existence of any evidence that 
has not already been obtained or provided that would be 
crucial in the claim from the standpoint of substantiating 
compliance with the applicable law or VA regulations for the 
benefit he seeks.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claim and providing the pertinent VA regulations.  
The Board has not overlooked the VA regulations that 
implement the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).  However, these provisions do not provide any 
rights other than those provided by the VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of the claim which 
turns on a purely legal question.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

The appellant essentially contends that because his father 
died in June 1995, and his Chapter 35 education benefits were 
not awarded until June 2001, he did not even receive notice 
of his eligibility for those benefits until he was 23 years 
old.  He further argues that he was told over the phone that 
his entitlement to VA education benefits would be extended 
until his 32nd birthday.  

Information in the claims file reflects that the appellant 
was born in December 1977.  Thus, he had his 18th birthday in 
December 1995, and his 26th birthday in December 2003.  The 
evidence also establishes that the veteran died in June 1995, 
prior to the appellant's 18th birthday.

In a rating decision dated in June 2001, service connection 
was established for the cause of the veteran's death, 
effective from November 1, 2000.  The basis for this decision 
was that due to the enactment of liberalizing legislation PL 
106-419, on November 1, 2000, service connection for heart 
attacks incurred while performing inactive duty for training 
(INACDUTRA) could be service connected, and since the veteran 
had sustained cardiac arrest and died in June 1995 during a 
period of INACDUTRA, service connection for the cause of 
death was warranted.  In the same rating decision, the 
appellant was awarded Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code, based upon the establishment of service connection of 
the veteran's death.

In pertinent part, Chapter 35, Title 38, United States Code, 
extends the VA educational program to surviving children of 
veterans who died of service-connected disabilities.  See 38 
U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.  
Ordinarily, a child's period of eligibility for educational 
assistance under Chapter 35 ends on his or her 26th birthday.  
38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(c), 
21.3041(c)(d).

In some cases, the delimiting date may be modified or 
extended.  38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. § 
21.3041(d), (e) (2005).  A modification of the eligibility 
period may be granted if the effective date of a permanent 
total rating of the veteran-parent, or the date of 
notification to the veteran-parent of such rating, occurs 
between the child's 18th and 26th birthdays [38 C.F.R. § 
21.3041(d) (1)], or if the veteran-parent died between the 
child's 18th and 26th birthdays [38 C.F.R. § 21.3041(d) (2)].  

There are other listed criteria for the modification of the 
eligibility period as set out in 38 C.F.R. § 21.3041(d) and 
(e), but these cover circumstances that are inapplicable to 
the appellant's case, namely unconditional discharges, step-
children, certain Public Laws enacted prior to 1972, 
circumstances beyond a person's control, and certain changes 
in school schedules. 

In cases where a modification of the eligibility period is 
allowed under 38 C.F.R. § 21.3041(d) the basic ending date 
for eligibility will be the child's 26th birthday or 8 years 
from the date of the relevant occurrence, whichever is later.  
However, in no case will the modified ending date extend 
beyond the eligible person's 31st birthday.  38 C.F.R. § 
21.3041(d).  

The appellant has essentially asserted that he is entitled to 
a "modified" ending date that entitles him to continue to 
receive educational training and benefits through his 32nd 
birthday because he was already between the ages of 18 and 26 
when he was first awarded Chapter 35 DEA benefits, even 
though the veteran had died prior to his 18th birthday.  

The Board finds, however, that the appellant does not meet 
any of the criteria for the modification of his period of 
eligibility for educational assistance under Chapter 35 
beyond his 26th birthday.  First, the Board observes that the 
basis for the appellant's award of Chapter 35 DEA benefits 
was that he was a surviving child of a veteran who had died 
of a service-connected disability.  As such, the potential 
modification of the period of eligibility for educational 
assistance based upon the grant of a permanent total rating 
of a veteran-parent set out in 38 C.F.R. § 21.3041(d) (1) is 
not applicable to the appellant's claim.  Second, the Board 
observes that the veteran died prior to the appellant's 18th 
birthday.  Thus, the potential modification of the 
eligibility period based upon the death of a veteran-parent 
between a child's 18th and 26th birthdays as set out in 
38 C.F.R. § 21.3041(d) (2) is also not applicable.  The Board 
concludes that there is no provision allowing for a 
delimiting period to be modified or extended beyond the 
appellant's 26th birthday on December [redacted], 2003.  38 U.S.C.A. 
§ 3512; 38 C.F.R. § 21.3041(d), (e).  Accordingly, the 
appellant's claim must be denied.

With regard to the appellant's contention that he was 
misinformed by VA personnel concerning the extension of his 
eligibility for education benefits until his 32nd birthday, 
the CAVC has held that, since the payment of money from the 
Federal Treasury is limited to those authorized by a statute, 
the fact that the appellant may have received erroneous 
advice from a government employee cannot be used to estop the 
government from denying benefits.  See McTighe v. Brown, 7 
Vet. App. 29, 30 (1994), Harvey v. Brown, 6 Vet. App. 416, 
423 (1994).  While the Board is very sympathetic to the 
appellant, both the Board and the appellant are bound by the 
law, and this decision is dictated by the relevant statutes 
and regulations.  In the appellant's case, he does not meet 
the applicable statutory criteria for extension of a 
delimiting date for receipt of educational assistance under 
Chapter 35, Title 38, United States Code.  As the disposition 
of this claim is based on the law, and not on the facts of 
the case, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to an extension of the delimiting date for 
Dependents' Educational Assistance  benefits under Chapter 
35, Title 38, United States Code, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


